DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 24-43 filed on December 15, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant's arguments, see pg. 6-7, filed December 15, 2021, with respect to the rejection(s) of claim(s) 24 and 37 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that the claimed "common application location" is different from and not equivalent to a "user plane function" disclosed by NTT. Marsico discloses "location-based policy enhancement offer", NTT discloses UPF selection or reselection where UPF located close to or at the access network and supporting a subset of functionalities and UPF supporting the same data network Name, Routing destination of traffic (e.g. application location). Mariso further discloses policy 
In response to applicant's argument that Mariso and NTT is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the selection of
Applicant's arguments, see pg. 10-11, filed December 15, 2021, with respect to the rejection(s) of claim(s) 35-36 and 42-43 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that the claimed "common application location" is different from and not equivalent to a "user plane function" disclosed by NTT. Marsico discloses "location-based policy enhancement offer", NTT discloses UPF selection or reselection where UPF located close to or at the access network and supporting a subset of functionalities and UPF supporting the same data network Name, Routing destination of traffic (e.g. application location). Claim 35 and 42 recites "user plane path". It is not clear if the "user plane path" is the same as "session" recited in claims 24 and 37.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-34, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsico (US 2012/0094685 A1, hereinafter "Marsico") in view of NTT DOCOMO et al. (SA WG2 Meeting #122bis, S2-176498, hereinafter "NTT").
Regarding claim 24, Marsico disclose a method comprising:
receiving, by a policy control function (PCF) from an application function (AF), a request indicating that a common application location is to be selected or reselected from at least one application location included in the request, wherein the request further comprises information to identify traffic (Marsico, [0019, 24, 26-29, 0038] Fig. 6A-6B a policy control function associated with the user device communicates the policy enhancement advertisement for location-based policy enhancement message (i.e. request) to the policy enhancement module (i.e. PCF) may be configured to analyze the location information to determine if the user device is located in a geographic region associated with a location-based policy enhancement offer (i.e. common application location), subscriber may access one or more applications and/or services provided by network environment);
according to the request, generating, by the PCF, rules for multiple (Marsico, [0024, 26-29, 0038] Fig. 6A-6B the policy enhancement module (i.e. PCF) generates a signaling message (i.e. rules) containing instructions to modify a policy attribute associated with the user device, wherein the policy attribute corresponds to the location based policy enhancement offers (i.e. common application location)); and
sending, by the PCF, the rules to a session management function (SMF) (Marsico, [0024, 26-29, 0038] Fig. 6A-6B a policy enhancement module may send a message to a MME (i.e. SMF)). 
Marsico does not explicitly discloses according to the rules, selecting or reselecting from the at least one application location, by the SMF, the common application location for the multiple sessions.
NTT from the same field of endeavor discloses according to the rules, selecting or reselecting from the at least one application location, by the SMF, the common application location for the multiple sessions (NTT, pg. 5 The selection and reselection of the UPF are performed by the SMF by considering UPF deployment scenarios such as centrally located UPF and distributed UPF located close to or at the Access Network site. The selection of the UPF shall also enable deployment of UPF with different capabilities, e.g. UPFs supporting no or a subset of optional functionalities, UPFs supporting the same DNN, Routing destination of traffic (e.g. application location)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified location based policy 
Regarding claim 25, Marsico further discloses wherein each of the at least one application location is expressed as a data network access identifier (DNAI) which provides access to an application server associated with the traffic (Marsico, [0022] PCC rules may contain information (i.e. DNAI) that allows the filtering of traffic to identify packets belonging to a particular SDF, Flow-based charging models may provide operators associated with network environment 100 with the ability as allow or block). 
Regarding claim 26, Marsico further discloses wherein the information to identify the traffic comprises a data network name (DNN) associated with the traffic (Marsico, [0024] a message from UE that contains GPS coordinates identifying UE's current geographic location (i.e. DNN)).
Regarding claim 27, Marsico does not explicitly disclose wherein the information to identify the traffic comprises a single network slice selection assistance information (S-NSSAI) associated with the traffic.
NTT from the same field of endeavor discloses wherein the information to identify the traffic comprises a single network slice selection assistance information (S-NSSAI) associated with the traffic (NTT, pg. 2 Information to identify the traffic to be routed. The traffic can be identified in the AF request by either a DNN and possibly slicing information (S-NSSAI) or an AF-Service-Identifier).

Regarding claim 28, Marsico further discloses wherein the information to identify the traffic comprises traffic filter information used to identify the traffic (Marsico, [0021] rules may contain information about user plane traffic expressed as a service data flow (SDF) or packet filter).
Regarding claim 29, Marsico further discloses wherein the traffic filter information comprises an IP 5 tuple. (Marsico, [0021] A packet filter may take the form of an Internet protocol (IP) five-tuple).
Regarding claim 30, Marsico further discloses wherein the traffic filter information indicates how to detect the traffic (Marsico, [0021] account to build policy decisions).
Regarding claim 31, Marsico further discloses wherein the information to identify the traffic comprises an application ID associated with the traffic (Marsico, [0022] PCC rules may contain information (i.e. application ID) that allows the filtering of traffic to identify packets belonging to a particular SDF).
Regarding claim 32, Marsico further discloses wherein the request further comprises information on the UE group which the traffic is associated with (Marsico, [0024] a message from UE that contains GPS coordinates identifying UE's current geographic location (i.e. UE group)).
(Marsico, [0025] current geographic location may correspond to a location-based policy enhancement offer associated with a coffee shop at which UE is currently located).
Regarding claim 34, Marsico further discloses wherein the multiple POU sessions are identified according to at least one of the information to identify the traffic and the information on the UE group (Marsico, [0025] one or more policy enhancement offers, current geographic location may correspond to a location-based policy enhancement offer associated with a coffee shop at which UE is currently located).
Regarding to claims 37-41, these claims recite “a system comprising a policy control function and a session management function” that disclose similar steps as recited by the method of claims 24-27 and 32-34, thus are rejected with the same rationale applied against claims 24-27 and 32-34 as presented above.
Claims 35-36 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsico (US 2012/0094685 A1, hereinafter "Marsico") in view of  NTT DOCOMO et al. (SA WG2 Meeting #122bis, S2-176498, hereinafter "NTT") as applied to claim above, and further in view of 3GPP et al. (3GPP TS 23.501 V1.5.0 (2017-11), hereinafter "3GPP").
	Regarding claim 35, Marsico in view of NTT does not explicitly disclose wherein the common application location is shared by each of user plan (UP) paths selected or reselected for the multiple sessions.
(3GPP, pg. 142-143 The selection and reselection of the UPF are performed by the SMF by considering UPF deployment scenarios such as centrally located UPF and distributed UPF located close to or at the Access Network site and UPF's relative static capacity among UPFs supporting the same DNN (i.e. common application location)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of 3GPP’s system for path selection process into Marsico’s policy management process as modified by NTT with a motivation to make this modification in order to improve signaling routing (3GPP, pg. 146).
	Regarding claim 36, Marsico in view of NTT does not explicitly disclose wherein the SMF selects or reselects the common application location during selecting or reselecting the UP paths.
	3GPP from the same field of endeavor discloses wherein the SMF selects or reselects the common application location during selecting or reselecting the UP paths (3GPP, pg. 142-143 The selection and reselection of the UPF are performed by the SMF by considering UPF deployment scenarios such as centrally located UPF and distributed UPF located close to or at the Access Network site and UPF's relative static capacity among UPFs supporting the same DNN (i.e. common application location)).

Regarding claims 42-43, these claims recite “a system comprising a policy control function and a session management function” that disclose similar steps as recited by the method of claims 35-36, thus are rejected with the same rationale applied against claims 35-36 as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415